         Case 2:20-cv-00075-LPR Document 10 Filed 07/01/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JACOB BAKER                                                                          PLAINTIFF
#005349

v.                              Case No. 2:20-CV-75-LPR-BD


PATRICIA SNYDER, et al.                                                         DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice for failure to prosecute. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.


       IT IS SO ADJUDGED this 1st day of July 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
